Citation Nr: 1544779	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO. 10-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a neck disorder. 

2. Entitlement to service connection for a bilateral arm disorder.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a bilateral leg disorder.

5. Entitlement to an initial rating in excess of 30 percent for post-traumatic headache disorder. 

6. Entitlement to an automobile and adaptive equipment or adaptive equipment only.

7. Entitlement to a permanent and total disability rating due to unemployability caused by service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1963.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions issued in January 2009, March and July 2010. 

In September 2015, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision. During his video conference, the Veteran raised contentions to the effect that service connection was warranted for traumatic brain injury and a psychiatric disorder. Those claims have not been certified to the Board on appeal nor have they been developed for appellate purposes. Therefore, the Board has no jurisdiction over those claims, and they will not be considered below. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015). However, they are referred to the RO for appropriate action.

In May 2012, the Veteran raised contentions to the effect that an effective date earlier than May 2, 2003, was warranted for service connection for his headache disorder. That claim has not been certified to the Board on appeal nor has it been developed for appellate purposes. Therefore, the Board has no jurisdiction over that claim, and it will not be considered below. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015). However, it is also referred to the RO for appropriate action.

PLEASE NOTE, THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET PURSUANT TO 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below. 


FINDINGS OF FACT

1. During his September 10, 2015 video conference, the Veteran requested that the VA withdraw the issue of entitlement to service connection for a neck disorder. 

2. During his September 10, 2015 video conference, the Veteran requested that the VA withdraw the issue of entitlement to service connection for a bilateral arm disorder. 

3. In an unappealed rating decision, dated in February 2004, the RO denied the Veteran's claim of entitlement to service connection for a back disorder, characterized as the residuals of a broken back.

4. Evidence associated with the record since the RO's February 2004 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder. 

5. A bilateral leg disorder, diagnosed as incomplete paraplegia, is not proximately due to or aggravated by a disorder for which service connection has been established. 

6. Since service connection became effective May 2, 2003, the Veteran's post-traumatic headache disorder has been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

7. The Veteran does not have a loss or permanent loss of use of one or both feet or one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees or one or both hips, as a result of injury or disease incurred or aggravated during active service. 


CONCLUSIONS OF LAW

1. With respect to the claim of entitlement to service connection for a neck disorder, the criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (5) (2015).

2. With respect to the claim of entitlement to service connection for a bilateral arm disorder, the criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3. The RO's February 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for a back disorder, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).
4. New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a back disorder, characterized as a lumbar spine disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria have not been met for the establishment of service connection for a bilateral leg disorder, diagnosed as incomplete paraplegia. 38 U.S.C.A. §§ 5103, 5103a (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2015). 

6. Since service connection became effective May 2, 2003, the criteria have been met for an initial 50 percent rating for post-traumatic headache disorder. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015). 

7. The criteria have not been met for entitlement to an automobile and adaptive equipment or adaptive equipment only. 38 U.S.C.A. §§ 3901 , 3902, 5103, 5103A (West 2014); 38 C.F.R. § 3.808 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Neck and Arms

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (5). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

During his September 10, 2015 video conference, the Veteran requested that the issues of service connection for neck and arm disorders be withdrawn from his appeal. With respect to those issues, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.

The VA's Duties to Notify and Assist

Unlike the claims for service connection for neck and arm disorders, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of his claims of entitlement to service connection for back and leg disorders, entitlement to an increased initial rating for post-traumatic headaches, and entitlement to an automobile and adaptive equipment or adaptive equipment only. After reviewing the record, the Board finds that the VA has met that duty.

After the claims were received, the RO advised the Veteran by letter of the elements of service connection, an increased rating, and an automobile and adaptive equipment or adaptive equipment only. The RO also advised the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

With respect to the Veteran's claim of service connection for a back disorder, the Board notes that such a claim was originally denied by the RO in February 2004. The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal. Therefore, that decision became final under the law and regulations then in effect. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003). 

In February 2009, the RO received the Veteran's application to reopen his claim of service connection for a back disorder. After the application was received, the RO advised the Veteran of the need for new and material evidence to reopen the claim. The RO also explained the meaning of new and material evidence. Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); VAOPGCPREC 6-2014.

The VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including private medical records, necessary to substantiate the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In this case, the RO has obtained the Veteran's service treatment records and extensive records reflecting his post-service treatment by VA and non-VA health care providers. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

During the Veteran's September 2015 video conference, the undersigned Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). The conduct of the video conference was in accordance with 38 C.F.R. § 3.103(c)(2). Therefore, there was no prejudice to the Veteran's claims as a result of the conduct of that hearing. See Bryant, 23 Vet. App. at 498 ((citing to 38 U.S.C.A. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal regarding the issues of service connection for back and leg disorders, an increased rating for post-traumatic headache disorder, and entitlement to automobile and adaptive equipment or adaptive equipment only. He has not identified any outstanding evidence which could support any of those claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication. Accordingly, the Board will proceed to the merits of those issues.

Service Connection 

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131. Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established. 38 C.F.R. § 3.310(a). 

Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. 38 C.F.R. § 3.310(b). 

The applicable law and regulations also permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The Back

In February 2004, when the RO denied the Veteran's claim of service connection for a back disorder, he had contended that his back disorder was the result of a "blank-out" spell associated with his now service-connected post-traumatic headache disorder. He stated that in 1971, during such a spell, he had driven his car off a cliff and broken his back. Therefore, he maintained that service connection for a back disorder was warranted. 
The evidence on file in February 2004 consisted of the Veteran's service treatment records; records reflecting his treatment by or through the Lakewood Clinic from June 2001 through April 2003; records reflecting his VA treatment from January 1982 to September 2003; records reflecting his treatment at the University of New Mexico in December 1995; treatment at the Mesilla Valley Hospital from March to April 1996; records reflecting his July 2001 treatment by W. J. M., M.D.; records from the Social Security Administration; and the reports of VA Neurologic and Psychiatric examinations in August and September 2003, respectively. 

The evidence confirmed that the Veteran fractured his back when he drove off a cliff in 1971 - eight years after service discharge. However, the evidence did not support a nexus to a claimed blank-out spell just prior to the accident. There was no evidence of a nexus to any event in service. Therefore, service connection was denied, and that decision became final. 

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered. 38 U.S.C.A. § 7105. The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156. Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality. Justus v. Principi 3 Vet. App. 510, 512 (1992). 

New evidence means existing evidence not previously submitted to VA decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled. See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's February 2004 decision includes records reflecting his 1971 treatment for fractures of T-11, T-12, and L-1 at the Virginia Mason Hospital; records reflecting his VA treatment from April 2004 to October 2014; an April 2006 statement from the Veteran's wife; October 2009 statements from two fellow parishioners; the Veteran's Social Security records; medical articles from the internet; and reports of VA examinations, performed in December 2009, April 2010, and June 2012.

Such evidence is new in the sense that it has not previously been before the VA. However, it is not material as it does not relate to an unestablished fact necessary to substantiate the claim. There remains no evidence of a relationship to any event in service. Furthermore, the Veteran's arguments are the same. He states that he blanked out while driving in the early 1970's; that the blank-out was associated with his now-service-connected post-traumatic headache disorder; and that during the blank-out he drove his car over a cliff and fractured his back. The records from Virginia Mason Hospital confirm that he was treated in April and May 1971 for fractures of T11, T12, and L1 sustained in an April 1971 automobile accident. However, the additional records remain negative for any complaints or clinical findings of a blank-out episode preceding the accident. During his video conference, the Veteran testified that there was no additional evidence concerning the accident, including a police report. He suggested that the records from the Virginia Mason Hospital were the first records associated with the accident. 

As it relates to the cause of the accident, the additional evidence is either cumulative or redundant of the evidence of record in February 2004. Even when considered with the evidence previously of record, it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder. Therefore, the additional evidence is not sufficient to reopen the claim; and to that extent, the appeal is denied.

The Legs

The Veteran does not contend, and the evidence does not show that his bilateral leg disorder, diagnosed as incomplete paraplegia, had its onset in service. During his video conference he argued that his legs were injured in the same 1971 accident in which he sustained a back disorder. He argued that the accident was the result of a blank-out spell, associated with his post-traumatic headaches. Thus, he contended that his leg disorder was secondary to his service-connected headache disorder. He also suggested that his leg disorder was associated with his back disorder. In each case, he maintained that service connection was warranted on a secondary basis. However, as noted above, the Veteran's 1971 automobile accident was not the result of the Veteran's service connected headache disorder. There is no evidence of a blank-out episode preceding the crash. In addition, service connection has not been established for his back disorder. Therefore, he does not meet the criteria for secondary service connection on either theory. 38 C.F.R. § 3.310. Accordingly, service connection is not warranted, and the appeal is denied. 

In arriving at this decision, the Board has considered the doctrine of reasonable doubt. However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claim. Therefore, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. 
§ 3.102. 

Increased Rating: Headaches

The Veteran contends that the rating for his post-traumatic headaches does not adequately reflect the severity of that disorder. Therefore, he maintains that an increased rating is warranted. After carefully considering the claim in light of the record and the applicable law, the Board will grant the claim. 

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule for Rating Disabilities. 38 C.F.R. § Part 4. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability. 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

During an appeal, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made. When, as in this case, service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective. Fenderson v. West, 12 Vet. App. 119 (1999)  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Migraine headaches are rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8100. A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months. A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

Since service connection became effective on May 2, 2003, the Veteran has complained of chronic headaches with exacerbations. He has been followed for headaches by his VA primary care provider and at a VA headache clinic and has received continuous medication for headaches. During his treatment through the headache clinic in 2005, he reported having 3 severe headaches per month. In April 2006, his wife confirmed that number. She noted that he took medication for his headaches suggested that they were prostrating in nature. During a September 2008 VA neurologic examination, the examiner stated that the Veteran appeared to be severely impaired by his headaches, and in August 2009, a VA neurologic consultant stated that his headaches were severe and refractive to treatment.

In December 2009, a VA examiner noted that the Veteran's EEG and MRI, as well as his neurologic examination was normal. She concluded that the Veteran had chronic tension headaches which did not limit his employment. In June 2012, during a VA examination for traumatic brain injury, the examiner stated that the Veteran's headaches were not very frequent and prolonged. However, noted that they were prostrating in nature and occurred more than once a month. 

The findings meet or more nearly reflect the schedular criteria for a 50 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100. There is an approximate balance of evidence both for and against the claim that since service connection became effective, the severity of the Veteran's headaches have warranted such a rating. Under such circumstances, all reasonable doubt is resolved in favor of the Veteran. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3. Therefore, the appeal is allowed.

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected post-traumatic headaches. 38 C.F.R. § 3.321(b)(1) (2015). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability. Thun v. Peake, 22 Vet. App. 111, 114 (2008). However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating. Thun, 22 Vet. App. at 115. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that the first Thun element is not satisfied here. The Veteran's headaches are manifested by signs and symptoms of severe pain which is prostrating in nature and which occurs more than once a month. There is nothing exceptional or unusual about the Veteran's headaches, because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service. Because all of the Thun criteria must be met prior to referral, the Board does not need to discuss any of the other criteria. 

An Automobile and Adaptive Equipment or Adaptive Equipment Only

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips. 38 U.S.C.A. §§ 3901 , 3902; 38 C.F.R. § 3.808.

Service connection is in effect only for post-traumatic headaches, evaluated as 50 percent disabling. There is no evidence that there is any associated loss or permanent loss of use of one or both feet or one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees or one or both hips. Therefore, he does not meet the criteria for entitlement to an automobile and adaptive equipment or adaptive equipment only. 38 U.S.C.A. §§ 3901 , 3902; 38 C.F.R. § 3.808. Accordingly, that benefit is not warranted, and that issue on appeal is denied. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law is dispositive of the issue, the appeal must be denied.) 


ORDER

The appeal as to service connection for a neck disorder is dismissed. 

The appeal as to service connection for a bilateral arm disorder is dismissed. 

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a back disorder is denied.

Service connection for a bilateral leg disorder is denied.

An initial 50 percent rating for post-traumatic headache disorder is granted subject to the law and regulations governing the award of monetary benefits. 

An automobile and adaptive equipment or adaptive equipment only is denied.


REMAND

In light of the increased rating for post-traumatic headaches, the issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1. The AOJ must ask the Veteran for the names and addresses of the health care providers (VA and non-VA) who have treated him and/or the names and addresses of the medical facilities where he has been treated for headaches since October 2014. 

Then, the AOJ must contact those health care providers and medical facilities and request the records reflecting the Veteran's treatment. Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic/electrodiagnostic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records. 

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder. 

If such records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought. 

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2015).

2. When the actions in part 1 have been completed, and if warranted schedule the Veteran for any appropriate VA medical examinations. 

3. When the actions in parts 1 and 2 have been completed, the AOJ must undertake any other indicated development. Then, the AOJ must readjudicate the issue of entitlement to a TDIU. 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so. However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

PLEASE NOTE, THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET PURSUANT TO 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014). As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, it must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


